IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


MICHAEL AND MELISSA SULLIVAN, H/W               : No. 324 EAL 2021
                                                :
                                                :
              v.                                : Petition for Allowance of Appeal
                                                : from the Order of the Superior Court
                                                :
WERNER COMPANY AND LOWE'S                       :
COMPANIES, INC., AND MIDDLETOWN                 :
TOWNSHIP LOWE'S STORE #1572                     :
                                                :
                                                :
PETITION OF: WERNER COMPANY AND                 :
LOWE'S COMPANIES, INC.                          :


                                        ORDER



PER CURIAM

      AND NOW, this 8th day of June, 2022, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by petitioner, is:

      Was it an error of law, under the product liability principles this Court established
      in Tincher v. Omega Flex, Inc., 104 A.3d 328 (Pa. 2014), to prevent the jury from
      considering the product’s compliance with pertinent industry and governmental
      safety standards, where this exclusion of evidence:

      (1)    was contrary to Tincher’s expressed intent to provide juries with greater,
             rather than less, ability to decide if an unreasonably dangerous defect exists
             in a product;

      (2)    was contrary to Tincher’s recognition that strict liability and negligence
             substantially overlap in product liability cases, particularly as to the
             “risk/utility” defect theory plaintiffs pursued in this case; and

      (3)    would once again leave Pennsylvania product liability law in a distinct
             minority position, concerning admissibility of compliance evidence.